


AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT
THIS AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT (this “Amendment”), dated as of
July 29, 2015, is entered into by and among the lenders identified on the
signature pages hereof (such Lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and, collectively, as the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers (as
such terms are defined in the below referenced Credit Agreement) (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
ERICKSON INCORPORATED, a Delaware corporation (formerly known as Erickson
Air-Crane Incorporated) (“EAC”), ERICKSON HELICOPTERS, INC. (formerly known as
Evergreen Helicopters, Inc.), an Oregon corporation (“Helicopters”)
(Helicopters, together with EAC, are referred to hereinafter each individually
as a “Borrower”, and individually and collectively, jointly and severally, as
the “Borrowers”), the Subsidiaries of Borrowers identified on the signature
pages hereof (such Subsidiaries are referred to hereinafter each individual as a
“Guarantor”, and individually and collectively, jointly and severally, as the
“Guarantors”), and in light of the following:
W I T N E S S E T H
WHEREAS, Lenders, Agent, Wells Fargo, as lead arranger, book runner, syndication
agent, and documentation agent, and Borrowers are parties to that certain Credit
Agreement, dated as of May 2, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrowers have requested Agent and the Lenders make certain amendments
to the Credit Agreement and grant certain waivers; and
WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to accommodate Borrowers’ requests.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto).


2.Amendments. Effective as of 12:00 a.m. PDT on June 30, 2015, subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof:


(a)Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating, or inserting, the following definitions in proper alphabetical order:


“Calendar Fiscal Quarter” means, with respect to Borrowers for each fiscal year,
the period of 3 months ending March 31st, the period of 3 months ending June
30th, the period of 3 months ending September 30th, and the period of 3 months
ending December 31st.


“Capital Expenditures” means, with respect to Borrowers for any period, the
amount of all expenditures by Borrowers and their Subsidiaries during such
period determined on a consolidated basis in accordance with GAAP (including for
clarity, Growth CapEx, Maintenance CapEx and PPO/DOH CapEx),

1

--------------------------------------------------------------------------------




but excluding, without duplication (a) expenditures made during such period in
connection with the replacement, substitution, or restoration of assets or
properties pursuant to Section 2.4(e)(ii) of the Agreement, (b) expenditures
made during such period to consummate one or more Permitted Acquisitions, (c)
expenditures made during such period to the extent made with the identifiable
proceeds of any equity investment in a Borrower or any of its Subsidiaries by
Sponsor which equity investment is made substantially contemporaneously with the
making of the expenditure, (d) expenditures during such period that, pursuant to
a written agreement, are reimbursed by a third Person (excluding any Borrower or
any of its Affiliates), and (e) Aircraft purchased pursuant to clause (o) of the
definition of Permitted Investments; provided that, the calculation of Capital
Expenditures shall exclude the effect of any non-cash adjustments.


“FCPA” has the meaning specified therefor in Section 4.18(b) of the Agreement.


“Financial Covenant Period” means a period which shall commence on any date (the
“Commencement Date”) on which Availability is less than 12.5% of the Maximum
Revolver Amount and shall continue until the later of:
(a) the date that is the last day of the second full Calendar Fiscal Quarter
after the Commencement Date, and
(b) the last day of the Calendar Fiscal Quarter after the Commencement Date in
which Availability on each day for a period of 30 consecutive days is greater
than or equal to 12.5% of the Maximum Revolver Amount.
“Fixed Charges” means, with respect to Borrowers for any fiscal period, the sum,
without duplication, of the following for Borrowers and their Subsidiaries
determined on a consolidated basis in accordance with GAAP: (a) Interest Expense
accrued (other than interest paid-in-kind, amortization of financing fees, and
other non-cash Interest Expense) during such period, (b) scheduled amortization
principal payments in respect of Indebtedness that are required to be paid
during such period, and (c) all federal, state, and local income taxes paid or
required to be paid during such period, (d) all management, consulting,
monitoring, and advisory fees paid to Sponsor or its Affiliates during such
period, (e) all Restricted Payments (other than Permitted Intercompany Advances)
paid in cash during such period (other than any Equity Proceeds Restricted
Payment), and (f) the Permitted Preferred Stock Dividend.
“Fixed Charge Coverage Ratio” means, with respect to Borrowers for the trailing
twelve month period ending as of the last day of any Calendar Fiscal Quarter,
the ratio of the following for Borrowers and their Subsidiaries determined on a
consolidated basis in accordance with GAAP: (a) EBITDA for such period minus
Capital Expenditures (other than (i) Capital Expenditures financed with the
proceeds of Indebtedness (other than proceeds of Advances), and (ii) Capital
Expenditures purchased with the Net Cash Proceeds received relative to, and as a
replacement, for, the disposition of Capital Expenditures) made (to the extent
not already incurred in a prior period) or incurred during such period in
accordance with Section 2.4(e)(ii) of the Agreement, to (b) Fixed Charges for
such period.
“Growth CapEx” means, with respect to Borrowers for any period, Capital
Expenditures made by Borrowers and their Subsidiaries during such period
determined on a consolidated basis in accordance with GAAP in connection with
revenue growth opportunities and cost savings initiatives, including those
Capital Expenditures made in connection with (a) the acquisition of new
Aircraft, (b) the construction of Aircraft, (c) establishing operational
facilities in a location outside of the continental United States, (d) new MRO
and manufacturing contracts and (e) engineering projects to improve Aircraft
performance and create new sales opportunities.

2

--------------------------------------------------------------------------------




“Maintenance CapEx” means, with respect to Borrowers for any period, Capital
Expenditures made by Borrowers and their Subsidiaries during such period
determined on a consolidated basis in accordance with GAAP for renewing,
replacing, rehabilitating, refurbishing or restoring assets to ensure that
service or performance continues at the same level initially available for such
assets.
“PPO/DOH CapEx” means, with respect to Borrowers for any period, Capital
Expenditures made by Borrowers and their Subsidiaries during such period
determined on a consolidated basis in accordance with GAAP for Spare Parts with
an unlimited useful life that can be overhauled in perpetuity, and therefore
should be treated as a fixed asset (including, without limitation, free
turbines, gear boxes, rotor heads, fuel controls, automatic flight control
systems, and servo assemblies).
“Sanctions” has the meaning specified therefor in Section 4.18(a) of the
Agreement.
“U.K. Bribery Act” has the meaning specified therefor in Section 4.18(b) of the
Agreement.
(b)Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating, the first line of the definition of “EBITDA” as follows:


“EBITDA” means, with respect to Borrowers for any fiscal period, the result of
the following for Borrowers and their Subsidiaries determined on a consolidated
basis in accordance with GAAP:
(c)Schedule 1.1 to the Credit Agreement is hereby amended by amending clauses
(a), (b) and (c) of the definition of “EBITDA” to insert (i) “and their
Subsidiaries’ ” after each reference to “Borrowers’ ” and (ii) “and their
Subsidiaries” after each reference to “Borrowers”.


(d)Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating, clause (i) of the definition of “Eligible Accounts” as follows:


(i)    Accounts with respect to an Account Debtor whose total obligations owing
to Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that, in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit, provided further,
however, that (1) the foregoing percentage shall be 15% for Dyncorp; (2) so long
as from and after the date that is 120 days after the Closing Date, the
Borrowers have complied with the Assignment of Claims Act, 31 USC §3727 (and the
equivalent for NATO, the United Nations, and the County of Los Angeles), the
foregoing percentage shall not apply with respect to any Account Debtor that is
the United States (or any department, agency, or instrumentality of the United
States), NATO, the United Nations, and the County of Los Angeles; and (3) from
and after the date that is 120 days after the Closing Date, the foregoing
percentage shall be increased to 40% for Fluor Daniels.


(e)Schedule 5.1 to the Credit Agreement is hereby amended by replacing the
phrase “along with the underlying calculations, including the calculations to
arrive at EBITDA to the extent applicable” at the end of each of clauses (b) and
(d) contained therein with “along with the underlying calculations, including
the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio”.



3

--------------------------------------------------------------------------------




(f)Section 4.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


4.18    Sanctions, Corruption, Export Control.


(a)    None of any Loan Party, any of its Subsidiaries or, to the knowledge of
any Borrower, any director, officer, employee, agent, or Affiliate of the
Borrower or any of its Subsidiaries is an Person that is, or is owned or
controlled by Persons that are: (i) the subject of any sanctions administered or
enforced by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, the Hong Kong Monetary
Authority or other relevant sanctions authority (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions, including, without limitation, the
Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria.


(b)    None of any Loan Party, any of its Subsidiaries or, to the knowledge of
any Borrower, any director, officer, agent, employee, Affiliate or other Person
acting on behalf of any Loan Party or any of its Subsidiaries is aware or has
taken any action, directly or indirectly, that would result in a violation by
such Persons of any applicable anti-bribery law or anti-corruption law,
including, but not limited to, the United Kingdom Bribery Act 2010 (the “UK
Bribery Act”) and the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”).
Furthermore, the Loan Parties and their respective Subsidiaries and, to the
knowledge of each Borrower, its Affiliates, have conducted their businesses in
compliance with the UK Bribery Act, the FCPA and similar laws, rules or
regulations (including other applicable anti-corruption laws) and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonable expected to continue to ensure, continued compliance therewith.


(c)    Each Loan Party and each of its Subsidiaries is in compliance in all
material respects with all relevant export, re-export and import laws applicable
to such Loan Party or such Subsidiary, as the case may be. None of any Loan
Party or any of its Subsidiaries has shipped or provided any item for delivery
to, and are not currently providing any services in or to, a country, entity or
individual in violation of any applicable export or re-export laws, including,
without limitation, such laws and regulations promulgated or enforced by the
United States Department of Treasury, United States Department of Commerce, or
United States Department of State, and are not currently providing any Services,
to a country or an individual in violation of any export or re-export laws.


(g)Section 6.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


6.13    Sanctions, Corruption, Export Control.


(a)    Each Borrower will not, and will not permit any of its Subsidiaries to
directly or indirectly, use the proceeds of the Loans or the Letters of Credit,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans or Letters of Credit, whether
as underwriter, advisor, investor, lender or otherwise).


(b)    No part of the proceeds of the Loans or the Letters of Credits will be
used, directly or indirectly, in furtherance of an offer, payment, promise to
pay, or authorization of the payment

4

--------------------------------------------------------------------------------




or giving of money, or anything else of value, to any Person in violation of the
UK Bribery Act, the FCPA or any other applicable anti-corruption law or
otherwise for any payment that could constitute a violation of any applicable
anti-bribery law or anti-corruption law.


(c)    Each Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of the Loans or any Letter of Credit,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, for the purpose of facilitating the
activities of any person, or in any country or territory, in violation of the
applicable requirements of the U.S. Export Administration Regulations, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Agency.


(h)Section 7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
7.    FINANCIAL COVENANTS.


Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:


(a)    Fixed Charge Coverage Ratio. Commencing on the date on which a Financial
Covenant Period begins and measured as of the end of the Calendar Fiscal Quarter
immediately preceding the date on which a Financial Covenant Period first begins
and as of each Calendar Fiscal Quarter end thereafter during such Financial
Covenant Period, Borrowers will have a Fixed Charge Coverage Ratio of at least
1.10:1.00.


(b)    Growth CapEx. Borrowers will maintain Growth CapEx in each fiscal year in
an amount that is less than or equal to, but not greater than $10,000,000 for
such fiscal year, provided, that, commencing with the fiscal year ending
December 31, 2016, if the amount of the Growth CapEx permitted to be made in any
fiscal year is greater than the actual amount of the Growth CapEx actually made
in such fiscal year (the amount by which such permitted Growth CapEx for such
fiscal year exceeds the actual amount of Growth CapEx for such fiscal year, the
“Excess Amount”), then the lesser of (i) such Excess Amount and (ii) 50% of
$10,000,000 (such lesser amount referred to as the “Carry-Over Amount”) may be
carried forward to the next succeeding fiscal year (the “Succeeding Fiscal
Year”); provided that the Carry-Over Amount applicable to a particular
Succeeding Fiscal Year may not be used in that fiscal year until the amount
permitted above to be expended in such fiscal year has first been used in full
and the Carry-Over Amount applicable to a particular Succeeding Fiscal Year may
not be carried forward to another fiscal year; provided further that each of the
references to “$10,000,000” in this Section 7(b) shall be “$20,000,000”
commencing in the fiscal year ending December 31, 2016.


(i)Exhibit C-1 to the Credit Agreement is hereby amended and restated in its
entirety in the form of Exhibit C-1 attached hereto.


3.Waiver Subject to the satisfaction of the conditions precedent set forth in
Section 4 hereof, Agent and Lenders hereby waive (a) any Default or Event of
Default arising prior to 12:00 a.m. PDT on June 30, 2015 solely from Parent and
its Subsidiaries making, or deemed making, of any inaccurate representation or
warranty in the Credit Agreement or other Loan Document regarding (i) the amount
of Capital Expenditures made by Parent and its Subsidiaries for PPO Inventory in
accordance with GAAP or (ii) that no Defaults or Events of Defaults existed,
solely to the extent of any such inaccurate representation or warranty, (b) any
Default or Event of Default arising solely from Parent and its Subsidiaries not
being in

5

--------------------------------------------------------------------------------




compliance with the financial covenant contained in Section 7(a) of the Credit
Agreement for fiscal quarters ended on or prior to March 31, 2015 and (c) any
Default or Event of Default arising prior to 12:00 a.m. PDT on June 30, 2015
solely from the failure to give notice (or timely notice) of, and failure to
obtain the prior or concurrent consent to, any or all of the foregoing Defaults
or Events of Default.


4.Conditions Precedent to Amendment. This Amendment shall be effective upon the
satisfaction or waiver of each of the following conditions precedent:


(a)Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.


(b)Agent shall have received an amendment fee of $70,000, which amendment fee is
fully earned and due and payable on the date hereof and shall be for the ratable
benefit of the Lenders party to this Amendment.


(c)The representations and warranties herein and in the Credit Agreement and the
other Loan Documents as amended hereby shall be true, correct and complete in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date).


(d)Borrowers shall have paid all fees, costs, expenses and taxes then payable
pursuant to the Credit Agreement as therein provided.


(e)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Loan Party, Agent, or any Lender.


5.Representations and Warranties. Each Loan Party hereby represents and warrants
to Agent and the Lenders as follows:


(a)It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Amendment and the
other Loan Documents to which it is a party and to carry out the transactions
contemplated hereby and thereby.


(b)The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action on the part of such Loan Party and (ii) do not and will not (A)
violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Loan Party, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of such Loan Party except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, (C) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of such Loan
Party, other than Permitted

6

--------------------------------------------------------------------------------




Liens, (D) require any approval of such Loan Party’s interest holders or any
approval or consent of any Person under any Material Contract of such Loan
Party, other than consents or approvals that have been obtained and that are
still in force and effect and except, in the case of Material Contracts, for
consents or approvals, the failure to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Effect, or (E)
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation in connection with this Amendment.


(c)This Amendment has been duly executed and delivered by each Loan Party. This
Amendment and each Loan Document to which such Loan Party is a party is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.


(d)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, Agent or any Lender.


(e)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.


(f)The representations and warranties in the Credit Agreement and the other Loan
Documents as amended hereby are true, correct and complete in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects as of such earlier
date).


6.Reserved.


7.Payment of Costs and Fees. Borrowers agree to pay all out-of-pocket costs and
expenses of Agent (including, without limitation, the reasonable fees and
disbursements of outside counsel to Agent) in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto.


8.Release.


(a)Each Loan Party hereby acknowledges and agrees that the amounts payable
pursuant to the Credit Agreement and the other Loan Documents, as modified
hereby, are payable without defense, offset, withholding, counterclaim, or
deduction of any kind.
(b)    Effective on the date hereof, each Loan Party, for itself and on behalf
of its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges each member of the
Lender Group, each Bank Product Provider, and each of their respective
Affiliates, and each of their respective successors in title, past, present and
future officers, directors, employees, limited partners, general partners,

7

--------------------------------------------------------------------------------




investors, attorneys, assigns, subsidiaries, shareholders, trustees, agents and
other professionals and all other persons and entities to whom any member of the
Lenders would be liable if such persons or entities were found to be liable to
such Loan Party (each a “Releasee” and collectively, the “Releasees”), from any
and all past, present and future claims, suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law (each a “Claim” and collectively, the
“Claims”), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or unforseen,
past or present, liquidated or unliquidated, suspected or unsuspected, which
such Loan Party ever had from the beginning of the world to the date hereof, or
now has, against any such Releasee which relates, directly or indirectly to the
Credit Agreement, any other Loan Document, or to any acts or omissions of any
such Releasee with respect to the Credit Agreement or any other Loan Document,
or to the lender-borrower relationship evidenced by the Loan Documents, except
for the duties and obligations set forth in any of the Loan Documents or in this
Amendment. As to each and every Claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.


Each Loan Party each acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Loan
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.


(c)    Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release. If any Loan Party or any of its respective
successors, assigns, or officers, directors, employees, agents or attorneys, or
any Person acting for or on behalf of, or claiming through it violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.


9.    Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS
CONSENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL

8

--------------------------------------------------------------------------------




WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


10.    Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification is made in accordance with the terms and provisions of
Section 14.1 of the Credit Agreement.


11.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.


12.    Effect on Loan Documents.


(a)    The Credit Agreement, as modified hereby and as amended as of the date
hereof, and each of the other Loan Documents, as amended as of the date hereof,
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. The execution,
delivery, and performance of this Amendment shall not operate, except as
expressly set forth herein, as a waiver of, consent to, or a modification or
amendment of, any right, power, or remedy of Agent or any Lender under the
Credit Agreement or any other Loan Document. Except for the modifications and
waivers expressly set forth herein, the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect.


(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.


(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified accordingly to reflect the terms and
conditions of the Credit Agreement as modified hereby.


(d)    This Amendment is a Loan Document.


(e)    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations,

9

--------------------------------------------------------------------------------




amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.


13.    Entire Agreement. This Amendment, and the terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.


14.    Reaffirmation of Obligations. Each Loan Party hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the Liens and security interests heretofore granted, pursuant to and in
connection with the Guaranty and Security Agreement, the Aircraft and Engine
Security Agreement, or any other Loan Document, to Agent, as collateral security
for the obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof. Each
Loan Party hereby further does grant to Agent, for the benefit of each member of
the Lender Group and the Bank Product Providers, a perfected security interest
in the Collateral (as defined in the Guaranty and Security Agreement), the
Collateral (as defined in the Aircraft and Engine Security Agreement), and the
Collateral (as defined in the Spare Parts Security Agreement) in order to secure
all of its present and future obligations under the Loan Documents.


15.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


16.    Guarantors. Each of the undersigned Guarantors consent to the matters
contained herein. Although the undersigned Guarantors have been informed of the
matters set forth herein and have consented to same, each Guarantor understands
that no member of the Lender Group has any obligation to inform it of such
matters in the future or to seek its acknowledgement or agreement to future
consents, waivers, or amendments related to the Credit Agreement, and nothing
herein shall create such a duty.


[signature page follows]



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.


 
ERICKSON INCORPORATED,
a Delaware corporation




By: _________________________________
Name: _________________________________
Title: _________________________________
 
EAC ACQUISITION CORPORATION, a Delaware corporation 

 
By: _________________________________
Name: _________________________________
Title: _________________________________
 
ERICKSON HELICOPTERS, INC.,
an Oregon corporation




By: _________________________________
Name: _________________________________
Title: _________________________________
 
ERICKSON TRANSPORT, INC.,
an Alaska corporation 

 
By: _________________________________
Name: _________________________________
Title: _________________________________
 
EVERGREEN HELICOPTERS INTERNATIONAL, INC., a Texas corporation 

 
By: _________________________________
Name: _________________________________
Title: _________________________________


[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------






 
EVERGREEN EQUITY, INC., a Nevada corporation 

 
By: _________________________________
Name: _________________________________
Title: _________________________________



 
EVERGREEN UNMANNED SYSTEMS, INC., a Delaware corporation 

 
By: _________________________________
Name: _________________________________
Title: _________________________________


[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, Issuing Bank, and a Lender
 
 
By: _________________________________
Name: _________________________________
Title: _________________________________


[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
HSBC BANK USA NA,
as a Lender
 
 
By: _________________________________
Name: _________________________________
Title: _________________________________


[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
BANK OF THE WEST,
as a Lender
 
 
By: _________________________________
Name: _________________________________
Title: _________________________________


[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
 
By: _________________________________
Name: _________________________________
Title: _________________________________


By: _________________________________
Name: _________________________________
Title: _________________________________




[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT]